            Case 1:19-cv-00330-RDM Document 36 Filed 02/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


HALL & ASSOCIATES,                                         )
                                                           )
                             Plaintiff,                    )
                                                           )
       v.                                                  ) Civil Action No. 19-0330 (RDM)
                                                           )
                                                           )
U.S. ENVIRONMENTAL PROTECTION AGENCY,                      )
                                                           )
                        Defendant.                         )
__________________________________________                 )

                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
       Plaintiff, Hall & Associates (“H&A”), hereby files this Motion for Summary Judgment

against Defendant, United States Environmental Protection Agency (“EPA” or “the Agency”). In

consideration of this filing, H&A refers the Court to the accompanying Statement of Material

Undisputed Facts and the Memorandum of Points and Authorities in Support of Plaintiff’s

Motion for Summary Judgment. A Proposed Order granting Plaintiff the relief requested has also

been provided.



                                                   Respectfully submitted,

                                                   //s// John C. Hall
                                                   John C. Hall
                                                   Hall & Associates
                                                   1629 K Street, N.W., Suite 220
                                                   Washington, D.C. 20006
                                                   Phone: 202.463.1166
                                                   Fax: 202.463.4207
                                                   Email: jhall@hall-associates.com

                                                   Counsel for Plaintiff



                                               1
         Case 1:19-cv-00330-RDM Document 36 Filed 02/24/21 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on February 24, 2021, I caused a copy of Plaintiff’s Motion for
Summary Judgment to be served on registered counsel in Hall & Associates v. United States
Environmental Protection Agency, (D.D.C. No. 19-0330) electronically via D.D.C. CM/ECF
system.
                                                     /s/ John C. Hall

                                                   John C. Hall
                                                   Hall & Associates
                                                   1629 K St., NW
                                                   Washington, DC 20006-4033
                                                   (202) 463-1166
                                                   jhall@hall-associates.com




                                              2
